Name: Commission Regulation (EEC) No 3509/89 of 23 November 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 11 . 89 No L 342/ 16 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3509/89 of 23 November 1989 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3215/89 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (% and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3010/89 as last amended by Regulation (EEC) No 3455/89 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3010/89 to the infor ­ Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681783 f) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (l0) is as set out in Annex III for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (") for sunflower seed harvested and processed in Portugal is as set out in Annex III . Article 2 This Regulation shall enter into force on 24 November 1989. This Regulation shall be binding in its entirety and directly applicable in all Member jtdtCS. Done at Brussels, 23 November 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66. O OJ No L 280, 29. 9. 1989, p. 2. (3) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 312, 27. 10. 1989, p. 20. P) OJ No L 167, 25. 7. 1972, p. 9 . (*) OJ No L 197, 26. 7. 1988, p. 10 . Ã 7) OJ No L 288, 6. 10 . 1989, p. 17. [8) OJ No L 333, 17. 11 . 1989, p . 37 . (9) OJ No L 266, 28. 9 . 1983, p. 1 . ( 1#) OJ No L 53, 1 . 3 . 1986, p . 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . 24. 11 . 89 Official Journal of the European Communities No L 342/17 ANNEX I Aids to colza and rape seed other than 'double zero* (amounts per 100 kg) Current U 1st period 12 2nd period 1 3rd period 2 4th period 3 Jth period 4 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 1,170 0,000 22,567 1,170 0,000 22,638 1,170 0,000 22,603 1,170 0,000 23,173 1,170 0,000 23,455 1,170 0,000 23,733 2. Final aids : Il||II\ ll (a) Seed harvested and processed in : I | II  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 53,59 59,53 1 089,69 171,31 201,52 19,067 14,320 37 267 3 611,97 178,89 3 199,79 0,00 4 451,41 53,77 59,72 1 093,12 171,83 202,16 19,125 14,353 37 380 3 608,24 178,89 3 211,52 0,00 4 456,45 53,69 59,62 1 091,43 171,52 201,85 19,090 14,292 37 313 3 568,98 178,89 3 203,41 0,00 4 432,62 55,06 61,14 1 118,95 175,96 206,94 19,584 14,693 38 270 3 647,86 178,89 3 281,62 0,00 4 523,17 55,73 61,88 1 132,57 178,14 209,45 19,826 14,894 38 743 3 699,75 178,89 3 324,56 0,00 4 570,09 56,56 62,80 1 145,99 180,28 211,94 20,020 15,011 39 086 3 683,03 178,89 3 344,19 0,00 4 571,43 I I  24. 11 . 89 No L 342/ 18 Official Journal of the European Communities ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 11 12 1 2 3 4 1 . Gross aids (EGU) :  Spain 3,670 3,670 3,670 3,670 3,670 3,670  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 25,067 25,138 25,103 25,673 25,955 26,233 2. Final aids : \ (a) Seed harvested and processed in : li \\||II  Federal Republic of Germany (DM) 59,50 59,67 59,59 60,96 61,63 62,46  Netherlands (Fl) 66,12 66,31 66,22 67,74 68,48 69,39  BLEU (Bfrs/Lfrs) 1 210,41 1213,84 1 212,15 1 239,67 1 253,29 1 266,71  France (FF) 190,56 191,08 190,77 195,20 197,38 199,53  Denmark (Dkr) 223,85 224,48 224,17 229,26 231,78 234,26  Ireland ( £ Irl) 21,209 21,267 21,232 21,726 21,968 22,162  United Kingdom ( £) 16,074 16,107 16,045 16,446 16,648 16,765  Italy (Lit) 41 449 41 563 41 496 42 452 42 926 43 269  Greece (Dr) 4 060,43 4 056,70 4 017,44 4 096,33 4 148,22 4 131,50 (b) Seed harvested in Spain and processed : I  in Spain (Pta)  in another Member State (Pta) 561,13 3 582,03 561,13 3 593,76 561,13 3 585,65 561,13 3 663,86 561,13 3 706,80 561,13 3 726,43 (c) Seed harvested in Portugal and processed : I  in Portugal (Esc)  in another Member State (Esc) 480,01 4 931,41 480,01 4 936,46 480,01 4912,62 480,01 5 003,17 480,01 5050,09 480,01 5 051,43 No L 342/19 Official Journal of the European Communities24. 11 . 89 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 6,890 0,000 30,839 6,890 0,000 30,953 6,890 0,000 31,251 6,890 0,000 31,910 6,890 0,000 32,241 2. Final aids : (a) Seed harvested and processed in (') : \  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy {Lit)  Greece (Dr) 73,16 81,35 1489,12 234,76 275,39 26,129 19,981 51061 5 055,17 73,43 81,65 1 494,62 235,62 276,41 26,224 20,045 51246 5057,98 74,13 82,44 1 509,01 237,91 279,07 26,479 20,243 51745 5 084,85 75,72 84,19 1 540,83 243,04 284,96 27,050 20,708 52 851 5 178,61 76,50 85,06 1 556,82 245,60 287,91 27,335 20,945 53 406 5 239,38 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 1 053,45 3 774,76 1 053,45 3 793,07 1 053,45 3 833,97 1 053,45 3 924,78 1 053,45 3 975,20 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 6 612,55 6 444,50 0,00 6 624,59 6 456,24 0,00 6 665,54 6 496,15 0,00 6 773,94 6 601,79 0,00 6380,18 6 656,60 3 . Compensatory aids :  in Spain (Pta) 4 . Special aid :  in Portugal (Esc) 3 726,97 6 444,50 3 745,28 6 456,24 3 787,62 6 496,15 3 878,43 6 601,79 3 928,65 6 656,60 (&gt;) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 DM 2,046320 2,041990 2,038250 2,034270 2,034270 2,024450 Fl 2,309120 2,305360 2,301150 2,296810 2,296810 2,286610 Bfrs/Lfrs 43,033700 43,011700 42,973500 42,945700 42^45700 42,8541 00 FF 6,966440 6,965420 6,963320 6,963600 6,963600 6,959300 Dkr 7,954890 7,969700 7,979760 7,987670 9,987670 7,994250 £Irl 0,772081 0,772430 0,773470 0,774511 0,774511 0,778546 £ 0,709906 0,712072 0,714103 0,716097 0,716097 0,721364 Lit 1 504,85 1 507,58 1 510,34 1 512,78 1 512,78 1 519,85 Dr 183,72600 185,40300 186,99900 189,16400 189,16400 193,59300 Esc 176,09300 176,55500 177,42600 178,22400 178,22400 180,86600 Pta 130,96100 131,38200 131,83400 132,22700 132,22700 133,44700